  2$2,     5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
               6KHHW5HYLVHGE\:$('



                                      81,7('67$7(6',675,&7&2857                                                                     FILED IN THE
                                                                                                                                   U.S. DISTRICT COURT
                                                       Eastern District of Washington                                        EASTERN DISTRICT OF WASHINGTON



        81,7('67$7(62)$0(5,&$                                              Judgment in a Criminal Case                    Nov 26, 2019
                                                                              )RUD3HWW\2IIHQVH
                   Y                                                                                                             SEAN F. MCAVOY, CLERK


              GABRIEL DIAZ-VAZQUEZ                                            &DVH1R 2:18-CR-00164-RMP
                                                                              8601R 21064-085
                                                                              Houston Goddard
                                                                                                      'HIHQGDQW¶V$WWRUQH\
  THE DEFENDANT:

  ✔ THE DEFENDANTSOHDGHG
  G                                           ✔JXLOW\ G QRORFRQWHQGHUHWRFRXQW V
                                              G                                                1 Information Superseding Indictment
  G THE DEFENDANTZDVIRXQGJXLOW\RQFRXQW V
  7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV

  Title & Section                    Nature of Offense                                                    OffenseEnded                   Count
8 USC 1325(a)(1)                 UNLAWFUL ENTRY INTO THE UNITED STATES                                     11/30/2011                      1s




         7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHVWKURXJK                  4      RIWKLVMXGJPHQW
  G THE DEFENDANTZDVIRXQGQRWJXLOW\RQFRXQW V
  ✔ &RXQW V original Indictment
  G                                                              ✔LV
                                                                 G            G DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV

           ,WLVRUGHUHGWKDWWKHGHIHQGDQWPXVWQRWLI\WKH8QLWHG6WDWHVDWWRUQH\IRUWKLVGLVWULFWZLWKLQGD\VRIDQ\FKDQJHRIQDPH
  UHVLGHQFHRUPDLOLQJDGGUHVVXQWLODOOILQHVUHVWLWXWLRQFRVWVDQGVSHFLDODVVHVVPHQWVLPSRVHGE\WKLVMXGJPHQWDUHIXOO\SDLG,I
  RUGHUHGWRSD\UHVWLWXWLRQWKHGHIHQGDQWPXVWQRWLI\WKHFRXUWDQG8QLWHG6WDWHVDWWRUQH\RIPDWHULDOFKDQJHVLQHFRQRPLF
  FLUFXPVWDQFHV

  /DVW)RXU'LJLWVRI'HIHQGDQW¶V6RF6HF1R n/a                                                    11/25/2019
                                                                                                'DWHRI,PSRVLWLRQRI-XGJPHQW
  'HIHQGDQW¶V<HDURI%LUWK         1992

  &LW\DQG6WDWHRI'HIHQGDQW¶V5HVLGHQFH                                                            6LJQDWXUHRI-XGJH
  Unknown
                                                                              Rosanna Malouf Peterson          Judge, U.S. District Court
                                                                                                    1DPHDQG7LWOHRI-XGJH

                                                                                                        11/26/2019
                                                                                                               'DWH
$2,   5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
            6KHHW²,PSULVRQPHQW

                                                                                                        -XGJPHQW²3DJH       2   RI   4
 '()(1'$17 GABRIEL DIAZ-VAZQUEZ
 &$6(180%(5 2:18-CR-00164-RMP

                                                                  IMPRISONMENT

     7KHGHIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV%XUHDXRI3ULVRQVWREHLPSULVRQHGIRUDWRWDO
 WHUPRI
TIME SERVED




 G    7KHFRXUWPDNHVWKHIROORZLQJUHFRPPHQGDWLRQVWRWKH%XUHDXRI3ULVRQV




 ✔ 7KHGHIHQGDQWLVUHPDQGHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV0DUVKDO
 G

 G    7KHGHIHQGDQWVKDOOVXUUHQGHUWRWKH8QLWHG6WDWHV0DUVKDOIRUWKLVGLVWULFW
      G DW                                           G     DP       G    SP     RQ                                     
      G DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

 G    7KHGHIHQGDQWVKDOOVXUUHQGHUIRUVHUYLFHRIVHQWHQFHDWWKHLQVWLWXWLRQGHVLJQDWHGE\WKH%XUHDXRI3ULVRQV
      G EHIRUHSPRQ                                                     
      G DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO
      G DVQRWLILHGE\WKH3UREDWLRQRU3UHWULDO6HUYLFHV2IILFH


                                                                          RETURN

 ,KDYHH[HFXWHGWKLVMXGJPHQWDVIROORZV




      'HIHQGDQWGHOLYHUHGRQ                                                               WR

 DW                                                        ZLWKDFHUWLILHGFRS\RIWKLVMXGJPHQW




                                                                                                     81,7('67$7(60$56+$/


                                                                             %\
                                                                                                '(387<81,7('67$7(60$56+$/
 $2, 5HY  -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
                             6KHHW²&ULPLQDO0RQHWDU\3HQDOWLHV
                                                                                                               -XGJPHQW²3DJH       3    RI        4
'()(1'$17 GABRIEL DIAZ-VAZQUEZ
&$6(180%(5 2:18-CR-00164-RMP
                                                CRIMINAL MONETARY PENALTIES
     7KHGHIHQGDQWPXVWSD\WKHWRWDOFULPLQDOPRQHWDU\SHQDOWLHVXQGHUWKHVFKHGXOHRISD\PHQWVRQ6KHHW

                        Assessment                   JVTA Assessment*                      Fine                        Restitution
TOTALS              $        $10.00              $          $0.00                      $          $0.00            $
                                                                                                                                 $0.00


Ƞ    7KHVSHFLDODVVHVVPHQWLPSRVHGSXUVXDQWWR86&LVKHUHE\UHPLWWHGSXUVXDQWWR86&  EHFDXVHUHDVRQDEOH
     HIIRUWVWRFROOHFWWKLVDVVHVVPHQWDUHQRWOLNHO\WREHHIIHFWLYHDQGLQWKHLQWHUHVWVRIMXVWLFH
G 7KHGHWHUPLQDWLRQRIUHVWLWXWLRQLVGHIHUUHGXQWLO                        .$QAmended Judgment in a Criminal Case(AO 245C) ZLOOEHHQWHUHG
     DIWHUVXFKGHWHUPLQDWLRQ

G 7KHGHIHQGDQWPXVWPDNHUHVWLWXWLRQ LQFOXGLQJFRPPXQLW\UHVWLWXWLRQ WRWKHIROORZLQJSD\HHVLQWKHDPRXQWOLVWHGEHORZ
     ,IWKHGHIHQGDQWPDNHVDSDUWLDOSD\PHQWHDFKSD\HHVKDOOUHFHLYHDQDSSUR[LPDWHO\SURSRUWLRQHGSD\PHQWXQOHVVVSHFLILHGRWKHUZLVHLQ
     WKHSULRULW\RUGHURUSHUFHQWDJHSD\PHQWFROXPQEHORZ+RZHYHUSXUVXDQWWR86& L DOOQRQIHGHUDOYLFWLPVPXVWEHSDLG
     EHIRUHWKH8QLWHG6WDWHVLVSDLG

    Name of Payee                                                                Total Loss**             Restitution Ordered      Priority or Percentage




                                                                    0.00                                       0.00
TOTALS                                $                                            $


G     5HVWLWXWLRQDPRXQWRUGHUHGSXUVXDQWWRSOHDDJUHHPHQW

G     7KHGHIHQGDQWPXVWSD\LQWHUHVWRQUHVWLWXWLRQDQGDILQHRIPRUHWKDQXQOHVVWKHILQHRUUHVWLWXWLRQLVSDLGLQIXOOEHIRUH WKH
      ILIWHHQWKGD\DIWHUWKHGDWHRIWKHMXGJPHQWSXUVXDQWWR86& I $OORIWKHSD\PHQWRSWLRQVRQ6KHHWPD\EHVXEMHFW
      WRSHQDOWLHVIRUGHOLQTXHQF\DQGGHIDXOWSXUVXDQWWR86& J 

G     7KHFRXUWGHWHUPLQHGWKDWWKHGHIHQGDQWGRHVQRWKDYHWKHDELOLW\WRSD\LQWHUHVWDQGLWLVRUGHUHGWKDW

      G WKHLQWHUHVWUHTXLUHPHQWLVZDLYHGIRU                  G ILQH G UHVWLWXWLRQ
      G WKHLQWHUHVWUHTXLUHPHQWIRUWKH             G ILQH         G      UHVWLWXWLRQLVPRGLILHGDVIROORZV

  -XVWLFHIRU9LFWLPVRI7UDIILFNLQJ$FWRI3XE/1R
   )LQGLQJVIRUWKHWRWDODPRXQWRIORVVHVDUHUHTXLUHGXQGHU&KDSWHUV$$DQG$RI7LWOHIRURIIHQVHVFRPPLWWHGRQRU
DIWHU6HSWHPEHUEXWEHIRUH$SULO
AO 245I (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 4 — Schedule of Payments
                                                                                                     Judgment — Page        of       4
DEFENDANT:   GABRIEL DIAZ-VAZQUEZ
CASE NUMBER:   2:18-CR-00164-RMP

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A     ✔ Lump sum payment of $
      G                                    10.00                   due immediately, balance due

            G    not later than                                          , or
            G    in accordance with      G     C,    G     D,     G      E, or    G F below); or

B     G     Payment to begin immediately (may be combined with                   G C,     G D, or   G F below); or

C     G     Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                         (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

D     G     Payment in equal                  (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                          (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
            a term of supervision; or

E     G     Payment during the term of probation will commence within                 (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F     G     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureauof
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G     Joint and Several

      Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G     The defendant shall pay the cost of prosecution.

G     The defendant shall pay the following court cost(s):

G     The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and
court costs.
